We regret that we can not grant the application for leave to file second motion for rehearing. The showing of diligence on the part of appellant with regard to the filing of statement of facts, is not sufficient. The depositing of said statement of facts, after same had been agreed to by the district attorney and appellant's counsel, with the district clerk within the time required, but without the approval of the district judge, would not justify us in giving said statement consideration, or in ordering the issuance of certiorari to perfect the record, unless there had been a showing of more diligence than here appears. The mere fact that the district judge was in an adjourning county ill, would not justify appellant in making no effort apparently to procure his approval. However, in this connection we might observe that we have examined the statement of facts and if same were before us it would not change our judgment of affirmance.
Leave to file second motion for rehearing is denied.
Denied.